 Case: 3:19-cv-00181-WHR-SLO Doc #: 27 Filed: 08/10/21 Page: 1 of 1 PAGEID #: 234




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


  RAMON BOYCE, et al.,                      : Case No. 3:19-cv-181
                                            :
          Plaintiffs,                       : District Judge Walter H. Rice
                                            : Magistrate Judge Sharon L. Ovington
  vs.                                       :
                                            :
  CITY HALL FOR SPRINGFIELD                 :
  OHIO, et al.,                             :
                                            :
          Defendants.


                  PRELIMINARY PRETRIAL CONFERENCE ORDER


        In accordance with mandates of Fed. R. Civ. P. 26(f), the parties must meet and confer

in order to file their 26(f) Report by August 30, 2021. Pretrial procedures and forms can be

found on the Court’s website at www.ohsd.uscourts.gov. The Court will thereafter, pursuant

to Rule 16(b), enter a Calendar Order or will set and hold a Scheduling Conference after which

a Calendar Order will issue.

August 10, 2021                                s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
